691 So. 2d 1150 (1997)
WALT DISNEY WORLD CO., Appellant,
v.
Gail DIAZ and Peter Diaz, Appellees.
No. 96-2902.
District Court of Appeal of Florida, Third District.
April 16, 1997.
DeWolf, Ward, O'Donnell & Glatt, and James E. Glatt, Jr., Orlando, for appellant.
Peter A. Miller; Robert S. Glazier, Miami, for appellees.
*1151 Before JORGENSON, FLETCHER and SORONDO, JJ.
FLETCHER, Judge.
Walt Disney World Co. [WDWC] appeals the denial of its motion to dismiss or transfer venue from Monroe County to Orange County (where Gail Diaz was injured while a guest at Fort Wilderness Park). The circuit court denied the motion after concluding that a travel agent located in Monroe County was an agent or representative of WDWC, thus (further concluding) Gail Diaz and Peter Diaz properly brought suit in Monroe County pursuant to section 47.051, Florida Statutes (1995).[1] We conclude, however, that, for the purposes of section 47.051, independent travel agents who make reservations at the request of travellers are not per se agents or representatives of the entity owning or operating the resort, airline, hotel or other facility for which the reservation was made, even though the travel agent may receive (or withhold from the traveler's funds) a payment from the facility's owner or operator. Accordingly, we reverse the order and instruct the trial court to transfer venue to Orange County. See Ruiz v. Walt Disney World Co., 677 So. 2d 421 (Fla. 3d DCA 1996); Walt Disney World Co. v. Leff, 323 So. 2d 602 (Fla. 4th DCA 1975).
Reversed and remanded.
NOTES
[1]  Which provides as to foreign corporations:

"Actions against foreign corporations doing business in this state shall be brought in a county where such corporation has an agent or representative, where the cause of action accrued, or where the property in litigation is located."